Mayo, J.
The instances stated in C. P. 607 of the grounds on wdiich a judgment may be annulled, are illustrative and do not exclude others; the general rule is, that a judgment will be annulled wherever it would be against good conscience to maintain it, and it is shown that, unless it is annulled, the party complaining will suffer a real injury, without fault or laches on his part. 1 R. 523; 3 An. 646; 31 An. 287.
2. Where a confession of judgment was obtained on a note, which defendant was fraudulently induced to give by misrepresentations and miscalculations of accounts, and it is clearly showm that the note was totally without consideration, the judgment will be annulled, although the action to . annul was not brought for several months after the judgment debtor discovered the fraud. Illiterate negroes are credulous, confiding and easily *58overreached in business transactions, and delay, which would be negligence in others, will be excused in them.